Citation Nr: 0825427	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-05 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1973. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


FINDING OF FACT

The weight of the competent, probative evidence does not 
establish that the veteran suffers from PTSD as a result of a 
verified or corroborated stressor which occurred during 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a February 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran and what information and evidence will be obtained by 
VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, personnel records, and 
post service treatment records and examination reports.  

The Board notes that the veteran's claims file was 
reconstructed as the folder was lost when being relocated 
from one RO to another.  The Board observes that the RO has 
made reasonable efforts to reconstruct the file and that, in 
this case, there is no prejudice concerning the lack of 
material from the earlier claim by the veteran for a scar and 
bilateral hearing loss.  In this regard, the Board notes that 
the veteran's personnel records were requested and received 
from the National Personnel Records Center (NPRC) in the 
context of his current claim.  Additionally, the veteran and 
his representative had actual notice that the veteran's file 
was rebuilt, as indicated by the September 2004 rating 
decision.  In fact, the veteran contributed copies of his 
service medical records in an attempt to establish his claim.  
Thus, both service treatment records and personnel records 
have been associated with the veteran's claims file.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process submitting statements and 
obtaining medical opinions.  Thus, he has been provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran contends in his PTSD questionnaire that he 
suffers from PTSD with his stressors including being hit by a 
piece of shrapnel on the firing range; while at the hospital 
being treated for the shrapnel, the veteran reports he saw 
medics looking for a body bag and he saw a dead body; almost 
being shot during a night live fire exercise; being on a 
plane which was supposed to go to Cambodia; and witnessing a 
stabbing in downtown Honolulu, Hawaii.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).  If, however, the veteran did not serve in 
combat, or if the claimed stressor is not related to combat, 
there must be independent evidence to corroborate the 
veteran's statement as to the occurrence of the claimed 
stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony alone cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service medical records indicate that he was 
treated for blacking out during July 1972.  At that time, the 
examiner's impression was probably syncope, rule out 
hypoglycemia.  A September 1973 record indicates that the 
veteran had a piece of shrapnel excised from his left eye 
brow.  

Private treatment records dating since November 1988 reveal 
no complaints regarding a psychiatric disorder until 
September 2000, when Dr. E indicate that the veteran has mild 
anxiety, mostly related to his stress at work.  A June 2001 
treatment record indicates the veteran was seen during August 
2000 for acute anxiety and depression.  Dr. E indicates that 
"everything" is related to work and he even had anxiety 
outside of work when thinking about his employment situation.  
Dr. E indicated that his limitations are perhaps caused and 
exaggerated by work.  On physical examination, Dr. E 
indicated that the veteran was a well-dressed, neat male who 
avoided facial contact.  His eyes repeatedly welled up with 
tears while speaking.  He indicated that the people at the 
Post Office shouted at him and embarrassed him and he did not 
want to go back to work there.  The examiner also indicated 
that the veteran's wife repeatedly asked that the physician 
rewrite or add additional explanations in his treatment notes 
and that he had done so.  An August 2001 treatment note 
indicates that the veteran had been diagnosed by Dr. C as 
having a panic disorder without agoraphobia.  An April 2003 
treatment note written by Dr. E indicates that the veteran 
was under a significant amount of stress from his work 
situation, which he felt to be threatening and degrading.  In 
an August 2003 treatment note from Dr. E, the veteran reports 
he feels persecuted at work and will not be returning.  The 
veteran indicated he was tapped on the shoulder at work and 
turned around with a clenched fist in an aggressive manner.  
Dr. E indicates that the veteran had problems in the military 
and he may have PTSD which may date back to his time in the 
military.  During November 2003, Dr. E indicated that the 
veteran had significant emotional disease dating back ten 
years and that he felt uncomfortable in the work environment.  
Dr. E's assessment was anxiety and depression with 
significant stressors created by the workplace.   

The veteran has submitted two letters from Dr. P.  In the 
first letter dated in November 2003, the physician indicated 
that the veteran carried a diagnosis of rule out PTSD since 
he began psychiatric treatment.  The physician acknowledged 
that the veteran is primarily in treatment for panic disorder 
regarding his employment at the Post Office.  The physician 
indicated that the veteran experiences nightmares about his 
time in service and he endorsed avoidance symptoms such as 
not being able to tolerate loud noises and not liking 
surprises.  The physician also indicated the veteran has mild 
disassociation symptoms; hyperarousal symptoms to include 
hypervigilance; and sleep disturbance.  The veteran indicated 
to the examiner stressors including being injured by shrapnel 
during September 1973; being almost shot at a live fire 
exercise; knowing people who were killed in action; seeing a 
dead body and being on a plane before it departed to Vietnam.  
The physician noted that he re-experienced symptoms including 
being almost shot on maneuvers and being on a plane on the 
tarmac due to go to Vietnam.  

In the physician's second letter dated December 2004, the 
physician indicated that the veteran's PTSD began while he 
was on active duty.  She indicated that a report of the 
veteran blacking out during August 1972 in his service 
treatment records was a symptom of the veteran's PTSD.  The 
physician additionally noted that she believed the veteran 
was suffering from PTSD as a result of his experiences while 
on active duty.

During July 2004, the veteran was afforded a VA examination.  
The veteran indicated the following stressors:  seeing the 
man stabbed in downtown Honolulu; a gun firing over his head 
during a live fire exercise; sitting on the tarmac on a plane 
bound for Cambodia; in August 1973, being hit be shrapnel at 
the firing range; medics looking for a body bag and seeing a 
man's dead body wheeled by him.  The examiner indicated that 
the only verifiable stressor provided by the veteran was 
being hit by shrapnel during August 1973.  However, the 
veteran could not explain how this occurred; was not 
seriously injured; and did not realize that he was hit until 
he saw the blood.  The examiner posited that the fact he was 
not aware of what was happening until he saw the affect 
suggests that this was not overwhelming trauma.  

The veteran indicated that his PTSD symptoms included 
nightmares three or four times a month; sleep problems (which 
the veteran himself attributed to his diagnosed sleep apnea 
and modified restless leg syndrome); being easily startled; 
and irritation.  The examiner's opinion was that the only 
symptom which could be related to his verified in-service 
stressor was a startle reaction, giving the veteran the 
benefit of the doubt.  The VA examiner discussed the 
veteran's private psychiatrist's letter of November 2003, 
indicating that the evaluation of the entire PTSD issue and 
stressor incidents in question were not complete.  The 
examiner indicated that the veteran's anxiety worsened after 
his supervisor was changed at the post office and after his 
son joined the military.  He posited that there appeared to 
be much more going on than the veteran's reaction to one 
experience when hit by shrapnel (approximately thirty years 
prior), which he did not even realize until after it had 
happened. 

On physical examination, the veteran was alert and oriented 
times three with no psychosis.  He impressed the examiner as 
a hypersensitive, dependent, an almost frightened individual, 
unable to cope with stress or strain.  The examiner 
additionally described the veteran as almost immature in his 
presentation of the situation and his discussion of the facts 
involved.  However, his conversation was described as 
generally relevant, coherent and goal directed.  The 
veteran's mood was described as depressed with the affect 
being sluggish and underresponsive at times, while at other 
times he appeared somewhat labile in a misty-eyed, nervous 
and tense in manner.  The veteran's memory and intellect were 
described as well above average in capacity; with no 
impediments in insight and judgment.  

The overall clinical impression were Axis I diagnoses of 
Generalized Anxiety Disorder, moderately severe, secondary to 
multiple life issues, primarily job stress and medical 
problems; alcohol dependence, chronic, moderately severe, in 
long-term, full remission; Panic Disorder, without 
agoraphobia, chronic, by history, in partial remission; and 
an Axis II diagnosis of a Passive Dependent Personality 
Disorder.  The examiner emphasized that the veteran's overall 
clinical presentation was clearly not one of PTSD, even 
though at least one feature of PTSD in the form of startle 
reaction may logically be related to his experience with 
being hit by shrapnel in the military.  To sum up, the 
examiner determined that the veteran did not meet the DSM-IV 
criteria for PTSD; but instead, that his difficulties were 
related to his character pathology and the stress and strain 
that he suffered while working at the Post Office.    

The Board concludes that the preponderance of the evidence is 
against establishing service connection for PTSD.  There are 
opinions both for and against the claim.  For the reasons 
that follow, the Board finds that the opinion from the VA 
examiner is entitled to more probative weight than those from 
Dr. P.

The veteran has a verified event of being hit by shrapnel 
during a training exercise.  However, the VA examiner found 
that the veteran's reaction to this incident does not support 
a finding that it was sufficient to cause PTSD.  The other 
stressors provided by the veteran that served as a basis for 
a diagnosis of PTSD by his private physician are not capable 
of verification through official sources, and no additional 
evidence corroborating these events has been submitted.  
Further, to the extent the veteran reported to his private 
physician that he had friends killed in Vietnam, he did not 
provide any information on this stressor, nor was he present 
in Vietnam to have witnessed such.  In a subsequent 
statement, the veteran submitted a letter home about a fire 
at a helicopter refueling station, an earthquake, and a minor 
truck accident.  However, the veteran has never reported such 
as stressors to any of the physicians examining him.

While the veteran's private psychiatrist has determined that 
the veteran suffers from PTSD, her diagnosis was based upon 
the unverified stressors.  In this regard, she noted the 
veteran's shrapnel wound, but further indicated that the 
veteran only reexperienced the stressors of the near-miss 
during training and sitting on a plane on the Tarmac.  DSM-IV 
requires that the stressor be re-experienced, and Dr. P's 
report does not reflect that the veteran re-experiences the 
shrapnel wound which is the only verified event.  See DSM-IV.  
Additionally, as noted by the VA examiner, sitting on a plane 
on the Tarmac does not conform to the first criteria of DSM-
IV which requires that the person experience, witness, or be 
confronted with an event that involves actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others.  Id.

Although the second letter dated December 2004 from the 
veteran's private psychiatrist indicates that she believes 
the veteran has PTSD which began during his time on active 
service, nothing in that letter addresses the criteria for a 
diagnosis of PTSD.  The Board additionally notes that the 
private psychiatrist cites the veteran's period of blacking 
out while on active service as a symptom of PTSD.  However, 
the veteran's verified stressor, being hit by shrapnel, 
occurred more than a year after his last report of blacking 
out.  Moreover, the physician does not indicate blackouts are 
a current symptom of his PTSD.  

Furthermore, the VA examiner had the entire claims file to 
review, to include private treatment records revealing no 
difficulty until problems at work resulted in symptoms first 
reported as mild anxiety.  Additionally, he addressed the 
DSM-IV criteria and provided an explanation as to why the 
veteran's symptoms did not support that diagnosis.  His 
report provided greater detail and rationale, conformed to 
DSM-IV criteria, and addressed whether the veteran's verified 
stressor resulted in PTSD.  Thus, greater probative weight 
has been assigned to the VA examiner's opinion.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must 
be supported by clinical findings in the record and 
conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).    

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran suffers from PTSD as a result of a verified or 
corroborated stressor occurring during military service.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD) is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


